 

Exhibit 10.1 

 

GLORI ENERGY INC.

 

2014 LONG TERM INCENTIVE PLAN

 

 

 

 

Table of Contents

 

    Page       Article I ESTABLISHMENT, PURPOSE AND DURATION 1       1.1
Establishment 1 1.2 Purpose of the Plan 1 1.3 Duration of the Plan 1      
Article II DEFINITIONS 1       2.1 Affiliate 1 2.2 Assets 1 2.3 Award 2 2.4
Award Agreement 2 2.5 Beneficial Owner 2 2.6 Board 2 2.7 Change of Control 2 2.8
Code 3 2.9 Committee 3 2.10 Company 3 2.11 Compensation Committee 3 2.12
Consultant 3 2.13 Corporate Change 3 2.14 Covered Employee 3 2.15  Director 3
2.16 Disability 3 2.17 Dividend Equivalent 4 2.18 Effective Date 4 2.19 Employee
4 2.20 Entity 4 2.21 Exchange Act 4 2.22 Fair Market Value 4 2.23 Fiscal Year 4
2.24 Full Value Award 4 2.25 Holder 4 2.26 Immediate Family 4 2.27 Incumbent
Director 4 2.28 Incentive Stock Option 5 2.29 Mature Shares 5 2.30 Merger 5 2.31
Minimum Statutory Tax Withholding Obligation 5 2.32 Nonqualified Stock Option 5
2.33 Option 5 2.34 Option Agreement 5 2.35 Option Price 5 2.36 Parent
Corporation 5 2.37 Participant 5

 

- i -

 

 

Table of Contents

(continued)

 

    Page       2.38 Performance Award 5 2.39 Performance-Based Compensation 6
2.40 Performance Goals 6 2.41 Performance Stock Award 6 2.42 Performance Unit
Award 6 2.43 Period of Restriction 6 2.44 Person 6 2.45 Plan 6 2.46 Plan Share
Limit 6 2.47 Restricted Stock 6 2.48 Restricted Stock Award 6 2.49 Restricted
Stock Unit 6 2.50 Restricted Stock Unit Award 6 2.51 Rule 16b-3 6 2.52 SAR
Agreement 6 2.53 Section 162(m) 7 2.54 Section 409A 7 2.55 Share 7 2.56
Specified Owner 7 2.57 Stock 7 2.58 Stock Appreciation Right 7 2.59 Subsidiary
Corporation 7 2.60 Substantial Risk of Forfeiture 8 2.61 Ten Percent Stockholder
8 2.62 Termination of Employment 8 2.63 Voting Securities 8       Article III
ELIGIBILITY and participation 8       3.1 Eligibility 8 3.2 Participation 8    
  Article IV GENERAL PROVISIONS RELATING TO AWARDS 8       4.1 Authority to
Grant Awards 8 4.2 Number of Shares Available for Awards 9 4.3
Non-Transferability 10 4.4 Requirements of Law 10 4.5 Changes in the Company’s
Capital Structure 11 4.6 Election Under Section 83(b) of the Code 13 4.7
Forfeiture for Cause 14 4.8 Forfeiture Events 14 4.9 Recoupment in Restatement
Situations 14 4.10 Award Agreements 14 4.11 Amendments of Award Agreements 15

 

- ii -

 

 

Table of Contents

(continued)

 

    Page       4.12 Rights as Stockholder 15 4.13 Issuance of Shares of Stock 15
4.14 Restrictions on Stock Received 15 4.15 Compliance With Section 409A 15 4.16
Source of Shares Deliverable Under Awards 15 4.17 Date of Grant 15       Article
V OPTIONS and stock appreciation rights 16       5.1 Authority to Grant Options
16 5.2 Type of Options Available 16 5.3 Option Agreement 16 5.4 Option Price 16
5.5 Duration of Option 16 5.6 Amount Exercisable 16 5.7 Exercise of Option 17
5.8 Notification of Disqualifying Disposition 17 5.9 $100,000 Limitation on
Incentive Stock Options 17 5.10 Duration of SAR 17 5.11 SAR Agreement 18 5.12
Restrictions on Repricing of Stock Options or Stock Appreciation Rights 18      
Article VI RESTRICTED Stock AWARDS 18       6.1 Restricted Stock Awards 18 6.2
Restricted Stock Award Agreement 19 6.3 Holder’s Rights as Stockholder 19      
Article VII RESTRICTED STOCK UNIT AWARDS 19       7.1 Authority to Grant
Restricted Stock Unit Awards 19 7.2 Restricted Stock Unit Award 19 7.3
Restricted Stock Unit Award Agreement 19 7.4 Form of Payment Under Restricted
Stock Unit Award 19 7.5 Time of Payment Under Restricted Stock Unit Award 19    
  Article VIII PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT Awards 20       8.1
Authority to Grant Performance Stock Awards and Performance Unit Awards 20 8.2
Performance Goals and Performance Criteria 20 8.3 Time of Establishment of
Performance Goals 21 8.4 Written Agreement 21 8.5 Form of Payment Under
Performance Unit Award 21 8.6 Time of Payment Under Performance Unit Award 21
8.7 Holder’s Rights as Stockholder With Respect to a Performance Stock Award 21

 

- iii -

 

 

Table of Contents

(continued)

 

    Page       8.8 Increases Prohibited 22 8.9 Stockholder Approval 22 8.10
Dividends 22       Article IX SUBSTITUTION AWARDS 22       Article X
ADMINISTRATION 23       10.1 Awards 23 10.2 Authority of the Committee 23 10.3
Decisions Binding 23 10.4 No Liability 24       Article XI AMENDMENT OR
TERMINATION OF PLAN 24       11.1 Amendment, Modification, Suspension, and
Termination 24 11.2 Awards Previously Granted 24       Article XII ACCELERATION
OF VESTING FOR CERTAIN AWARDS UPON A Change OF Control 24       Article XIII
MISCELLANEOUS 24       13.1 Unfunded Plan/No Establishment of a Trust Fund 24
13.2 No Employment Obligation 25 13.3 Tax Withholding 25 13.4 Indemnification of
the Committee 26 13.5 Gender and Number 26 13.6 Severability 27 13.7 Headings 27
13.8 Other Compensation Plans 27 13.9 Retirement and Welfare Plans 27 13.10
Other Awards 27 13.11 Successors 27 13.12 Law Limitations/Governmental Approvals
27 13.13 Delivery of Title 27 13.14 Inability to Obtain Authority 27 13.15
Investment Representations 28 13.16 Persons Residing Outside of the United
States 28 13.17 No Fractional Shares 28 13.18 Validity of Awards 28 13.19
Interpretation 28 13.20 Governing Law; Venue 28

 

- iv -

 

 

GLORI eNERGY iNC.

2014 LONG TERM INCENTIVE PLAN

 

Article I

 

ESTABLISHMENT, PURPOSE AND DURATION

 

1.1           Establishment. The Company hereby establishes an incentive
compensation plan, to be known as the “Glori Energy Inc. 2014 Long Term
Incentive Plan”, as set forth in this document. The Plan permits the grant of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Unit
Awards, Performance Stock Awards and Performance Unit Awards. The Plan shall
become effective on the later of (a) the date the Plan is approved by the Board
and (b) the date the Plan is approved by the stockholders of the Company (the
“Effective Date”).

 

1.2           Purpose of the Plan. The Plan is intended to promote the long-term
growth and profitability of the Company by providing certain directors,
officers, and Employees of, the Company and its Affiliates with incentives to
maximize stockholder value and to otherwise contribute to the success of the
Company, thereby aligning the interests of such service providers with the
interests of the Company’s stockholders.

 

1.3           Duration of the Plan. The Plan shall continue indefinitely until
it is terminated pursuant to Section 11.1. No Incentive Stock Options may be
granted under the Plan on or after the tenth anniversary of the Effective Date.
The applicable provisions of the Plan will continue in effect with respect to an
Award granted under the Plan for as long as such Award remains outstanding.

 

Article II

 

DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

 

2.1           “Affiliate” means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

 

2.2           “Assets” means assets of any kind owned by the Company, including
but not limited to securities of the Company’s direct and indirect subsidiaries
and Affiliates.

 

- 1 -

 

 

2.3           “Award” means an Option, Stock Appreciation Right, Restricted
Stock Award Restricted Stock Unit Award, Performance Stock Award or Performance
Unit Award, in each case subject to the terms and provisions of the Plan.

 

2.4           “Award Agreement” means a written agreement that sets forth the
terms and conditions applicable to an Award granted under the Plan.

 

2.5           “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to the term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.

 

2.6           “Board” means the Board of Directors of the Company.

 

2.7           “Change of Control” means the occurrence of one of the following
events:

 

(a)          the individuals who are Incumbent Directors cease for any reason to
constitute a majority of the members of the Board;

 

(b)          the consummation of a Merger of the Company with another Entity,
unless the individuals and Entities who were the Beneficial Owners of the Voting
Securities of the Company outstanding immediately prior to such Merger own,
directly or indirectly, at least 50 percent of the combined voting power of the
Voting Securities of any of the Company, the surviving Entity or the parent of
the surviving Entity outstanding immediately after such Merger;

 

(c)          any Person, other than a Specified Owner, becomes a Beneficial
Owner, directly or indirectly, of securities of the Company representing 30
percent or more of the combined voting power of the Company’s then outstanding
Voting Securities;

 

(d)          a sale, transfer, lease or other disposition of all or
substantially all of the Company’s Assets is consummated (an “Asset Sale”),
unless:

 

(1)         the individuals and Entities who were the Beneficial Owners of the
Voting Securities of the Company immediately prior to such Asset Sale own,
directly or indirectly, 50 percent or more of the combined voting power of the
Voting Securities of the Entity that acquires such Assets in such Asset Sale or
its parent immediately after such Asset Sale in substantially the same
proportions as their ownership of the Company’s Voting Securities immediately
prior to such Asset Sale; or

 

(2)         the individuals who comprise the Board immediately prior to such
Asset Sale constitute a majority of the board of directors or other governing
body of either the Entity that acquired such Assets in such Asset Sale or its
parent (or a majority plus one member where such board or other governing body
is comprised of an odd number of directors); or

 

(e)          The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

 

- 2 -

 

 

Notwithstanding the foregoing, with respect to Restricted Stock Unit Awards,
Performance Stock Unit Awards and any Award that is intended to comply with
(rather than be merely exempt from) the requirements of Section 409A), an event
listed above in this Section 2.6 shall not constitute a “Change of Control”
unless the event is a “change in control event” within the meaning of Department
of Treasury Regulation § 1.409A-3(i)(5).

 

2.8           “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time. Reference in the Plan to any section of the Code
shall be deemed to include any amendments or successor provisions to such
section and any regulations issued by the Department of Treasury or the Internal
Revenue Service under such section.

 

2.9           “Committee” means (a) in the case of an Award granted to a
Director, the Board, (b) in the case of an Award granted to a Covered Employee
that is intended to qualify as performance based compensation under Section
162(m), the Compensation Committee, and (c) in the case of any other Award
granted under the Plan, subject to the last sentence hereof, the Compensation
Committee.

 

2.10         “Company” means Glori Energy Inc., a Delaware corporation, or any
successor (by reincorporation, merger or otherwise).

 

2.11         “Compensation Committee” means the Compensation Committee of the
Board.

 

2.12         “Consultant” means any person who is not an Employee or a Director
and who is providing advisory or consulting services to the Company or an
Affiliate.

 

2.13         “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).

 

2.14         “Covered Employee” means an Employee who is a “covered employee,”
as defined in Section 162(m).

 

2.15         “ Director” means a means a director of the Company who is not an
Employee.

 

2.16         “Disability” means as determined by the Committee in its discretion
exercised in good faith, (a) in the case of an Award that is exempt from the
application of the requirements of Section 409A, a physical or mental condition
of the Holder that would entitle him to payment of disability income payments
under the Company’s long-term disability insurance policy or plan for employees
as then in effect; or in the event that the Holder is a Director or is not
covered, for whatever reason, under the Company’s long-term disability insurance
policy or plan for employees or in the event the Company does not maintain such
a long-term disability insurance policy, “Disability” means a permanent and
total disability as defined in section 22(e)(3) of the Code and (b) in the case
of an Award that is not exempt from the application of the requirements of
Section 409A, (i) the Holder is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) the Holder is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company. A determination of Disability may be made by a physician selected
or approved by the Committee and, in this respect, the Holder shall submit to an
examination by such physician upon request by the Committee.

 

- 3 -

 

 

2.17         “Dividend Equivalent” means a payment equivalent in amount to
dividends paid to the Company’s stockholders.

 

2.18         “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.

 

2.19         “Employee” means a person employed by the Company or any Affiliate
as a common law employee.

 

2.20         “Entity” means any corporation, partnership, association,
joint-stock company, limited liability company, trust, unincorporated
organization or other business entity.

 

2.21         “Exchange Act” means the Securities Exchange Act of 1934, or any
successor act, and the rules and regulations thereunder, as such laws, rules and
regulations may be amended from time to time.

 

2.22         “Fair Market Value” of the Stock as of any particular date means,
(a) the closing price of the Stock on that date on the principal securities
exchange on which the Stock is listed, or (b) if the stock is not listed on a
national stock exchange, the average of the high and low bid quotations for the
Stock on that date as reported by the NASDAQ National Market System, or (c) if
the Stock is not so listed or reported, or if, in the discretion of the
Committee, another means of determining the fair market value of a Share at such
date shall be necessary or advisable, the Committee may provide for another
method or means for determining such fair market value, which method or means
shall comply with the requirements of a reasonable valuation method as described
under Section 409A.

 

2.23         “Fiscal Year” means the Company’s fiscal year.

 

2.24         “Full Value Award” means an Award other than in the form of an
Incentive Stock Option, Nonqualified Stock Option, or Stock Appreciation Right,
and which is settled by the issuance of Shares.

 

2.25         “Holder” means the holder of an Award.

 

2.26         “Immediate Family” means, with respect to a Participant, the
Participant’s spouse, children or grandchildren (including adopted children,
stepchildren and grandchildren).

 

2.27         “Incumbent Director” means:

 

(a)          a member of the Board on the Effective Date; or

 

(b)          an individual:

 

- 4 -

 

 

(1)         who becomes a member of the Board after the Effective Date;

 

(2)         whose appointment or election by the Board or nomination for
election by the Company’s stockholders is approved or recommended by a vote of
at least two-thirds of the then serving Incumbent Directors (as defined herein);
and

 

(3)         whose initial assumption of service on the Board is not in
connection with an actual or threatened election contest.

 

2.28         “Incentive Stock Option” means an Option that is intended to be an
“incentive stock option” that satisfies the requirements of section 422 of the
Code.

 

2.29         “Mature Shares” means shares of Stock that have been held by the
Holder, and with respect to which any applicable forfeiture restrictions have
lapsed, in each case, for at least six months.

 

2.30         “Merger” means a merger, consolidation or similar transaction.

 

2.31         “Minimum Statutory Tax Withholding Obligation” means, with respect
to an Award, the amount the Company or an Affiliate is required to withhold for
federal, state, local and foreign taxes based upon the applicable minimum
statutory withholding rates required by the relevant tax authorities.

 

2.32         “Nonqualified Stock Option” or “NSO means an Option that is
intended to be a “nonqualified stock option” that does not satisfy the
requirements of section 422 of the Code.

 

2.33         “Option” means an Award (other than a SAR) granted under Article V
(whether an ISO or a NSO).

 

2.34         “Option Agreement” means a written agreement that sets forth the
terms and conditions applicable to an Option granted under the Plan.

 

2.35         “Option Price” has the meaning ascribed to that term in Section
5.4.

 

2.36         “Parent Corporation” means any corporation (other than the Company)
in an unbroken chain of corporations ending with the Company if, at the time of
the action or transaction, each of the corporations other than the Company owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

 

2.37         “Participant” means an Employee, Consultant or Director who has
been granted an Award.

 

2.38         “Performance Award” means an Award granted under Article VIII.

 

- 5 -

 

 

2.39         “Performance-Based Compensation” means compensation under an Award
that is intended by the Compensation Committee to satisfy the requirements of
section 162(m) of the Code for deductibility of remuneration paid to Covered
Employees.

 

2.40         “Performance Goals” means one or more of the performance goals
established with respect to a Performance Award that is based on one of more of
the criteria described in Section 8.2.

 

2.41         “Performance Stock Award” means an Award providing for an issuance
of Stock that is designated as a performance stock award granted pursuant to
Article VIII.

 

2.42         “Performance Unit Award” means an Award designated as a performance
unit award granted pursuant to Article VIII.

 

2.43         “Period of Restriction” means the period during which Restricted
Stock is subject to a substantial risk of forfeiture (based on the passage of
time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), as provided in
Article VI.

 

2.44         “Person” means any individual, partnership, corporation, limited
liability company, trust, incorporated or unincorporated organization or
association or other legal entity of any kind, or any “group” as contemplated by
Section 13(d)(3) of the Exchange Act.

 

2.45         “Plan” means the Glori Energy Inc. 2014 Long Term Incentive Plan,
as set forth in this document as it may be amended from time to time.

 

2.46         “Plan Share Limit” shall have the meaning assigned to such term in
Section 4.2.

 

2.47         “Restricted Stock” means shares of restricted Stock issued or
granted under the Plan pursuant to Article VI.

 

2.48         “Restricted Stock Award” means an authorization by the Committee to
issue or transfer Restricted Stock to a Holder.

 

2.49         “Restricted Stock Unit Award” means a restricted stock unit
credited to a Holder’s ledger account maintained by the Company pursuant to
Article VII.

 

2.50         “Restricted Stock Unit Award” means an Award granted pursuant to
Article VII.

 

2.51         “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange
Act, as such may be amended from time to time, and any successor rule,
regulation or statute fulfilling the same or a similar function.

 

2.52         “SAR Agreement” means a written agreement that sets forth the terms
and conditions applicable to a SAR granted under the Plan.

 

- 6 -

 

 

2.53         “Section 162(m) ” means section 162(m) of the Code and other
guidance issued by the Internal Revenue Service and the Department of Treasury
under section 162(m) of the Code.

 

2.54         “Section 409A” means section 409A of the Code and other guidance
issued by the Internal Revenue Service and the Department of Treasury under
section 409A of the Code.

 

2.55         “Share” means a share of Stock.

 

2.56         “Specified Owner” means any of the following:

 

(a)          the Company;

 

(a)          an Affiliate of the Company;

 

(b)          an employee benefit plan (or related trust) sponsored or maintained
by the Company or any Affiliate of the Company;

 

(c)          a Person that becomes a Beneficial Owner of the Company’s
outstanding Voting Securities representing 30 percent or more of the combined
voting power of the Company’s then outstanding Voting Securities as a result of
the acquisition of securities directly from the Company and/or its Affiliates;
or

 

(d)          a Person that becomes a Beneficial Owner of the Company’s
outstanding Voting Securities representing 30 percent or more of the combined
voting power of the Company’s then outstanding Voting Securities as a result of
a Merger if the individuals and Entities who were the Beneficial Owners of the
Voting Securities of the Company outstanding immediately prior to such Merger
own, directly or indirectly, at least 50 percent of the combined voting power of
the Voting Securities of any of the Company, the surviving Entity or the parent
of the surviving Entity outstanding immediately after such Merger in
substantially the same proportions as their ownership of the Voting Securities
of the Company outstanding immediately prior to such Merger

 

2.57         “Stock” means the common stock of the Company, $0.0001 par value
per share (or such other par value as may be designated by act of the Company’s
stockholders), or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Section 4.5.

 

2.58         “Stock Appreciation Right” or “SAR” means a stock appreciation
right granted pursuant to Article V.

 

2.59         “Subsidiary Corporation” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the action or transaction, each of the corporations other than the
last corporation in an unbroken chain owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

- 7 -

 

 

2.60         “Substantial Risk of Forfeiture” shall have the meaning ascribed to
that term in Section 409A.

 

2.61         “Ten Percent Stockholder” means an individual who, at the time the
Option is granted, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock or series of the Company or
of any Parent Corporation or Subsidiary Corporation. An individual shall be
considered as owning the stock owned, directly or indirectly, by or for his
brothers and sisters (whether by the whole or half blood), spouse, ancestors and
lineal descendants; and stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust, shall be considered as being owned
proportionately by or for its stockholders, partners or beneficiaries.

 

2.62         “Termination of Employment” means, in the case of an Award other
than an Incentive Stock Option, the termination of the Award recipient’s
employment relationship with the Company and all Affiliates. “Termination of
Employment” means, in the case of an Incentive Stock Option, the termination of
the Employee’s employment relationship with all of the Company, any Parent
Corporation, any Subsidiary Corporation and any parent or subsidiary corporation
(within the meaning of section 422(a)(2) of the Code) of any such corporation
that issues or assumes an Incentive Stock Option in a transaction to which
section 424(a) of the Code applies.

 

2.63         “Voting Securities” means securities entitled to vote for the
directors of the applicable Entity.

 

Article III

 

ELIGIBILITY and participation

 

3.1           Eligibility. Except as otherwise specified in this Section 3.1,
the persons who are eligible to receive Awards under the Plan, other than
Incentive Stock Options, are people who are Directors and Consultants, or who
are, or expected to become, within three months after the dates of grant of
Awards, Employees. Only those persons who are, on the dates of grant, key
employees of the Company or any Parent Corporation or Subsidiary Corporation are
eligible for grants of Incentive Stock Options under the Plan.

 

3.2           Participation. Subject to the terms and provisions of the Plan,
the Committee may, from time to time, select the eligible persons to whom Awards
shall be granted and shall determine the nature and amount of each Award.

 

Article IV

 

GENERAL PROVISIONS RELATING TO AWARDS

 

4.1           Authority to Grant Awards. The Committee may grant Awards to those
key Employees and other eligible persons as the Committee shall from time to
time determine, under the terms and conditions of the Plan. Subject only to any
applicable limitations set out in the Plan, the number of Shares or other value
to be covered by any Award to be granted under the Plan shall be as determined
by the Committee in its sole discretion. On an annual basis, the Compensation
Committee also may delegate to the Chief Executive Officer of the Company the
ability to grant Awards (other than Awards pursuant to Article VIII) to eligible
persons who are neither (1) Directors or officers of the Company or any
Affiliate nor (2) subject to the provisions of Section 16 of the Exchange Act.

 

- 8 -

 

 

4.2           Number of Shares Available for Awards. Subject to adjustment as
provided in Section 4.5, the aggregate number of Shares that may be issued under
the Plan shall be 2,000,000 Shares (“Plan Share Limit”). The Shares that are
available for issuance under the Plan may be issued in any form of Award
authorized under the Plan. Any Shares that are the subject of Awards under the
Plan that are forfeited or terminated, expire unexercised, are settled in cash
in lieu of Shares or in a manner such that all or some of the Shares covered by
an Award are not issued to a Participant or are exchanged for Awards that do not
involve Shares shall again immediately become available to be issued pursuant to
Awards granted under the Plan. If Shares are withheld from payment of an Award
to satisfy tax obligations with respect to the Award, such Shares shall be
treated as Shares that have been issued under the Plan, and the number of any
such Shares shall not again be available for issuance under the Plan. If Shares
are tendered in payment of an exercise price of an Option or the exercise price
of a SAR, any such Shares shall not be available for issuance under the Plan.

 

The following rules shall apply to grants of Awards under the Plan:

 

(a)          Incentive Stock Options. The aggregate number of Shares with
respect to which Incentive Stock Options may be granted under the Plan is
1,000,000 Shares.

 

(b)          Options. The maximum aggregate number of Shares that may be subject
to an Option granted in any one calendar year to any one employee shall be
1,000,000 Shares determined as of the date of grant.

 

(c)          SARs. The maximum aggregate number of Shares that may be granted
pursuant to a SAR granted in any one calendar year to any one employee shall be
1,000,000 Shares, determined as of the date of grant.

 

(d)          Performance Awards. The maximum aggregate grant with respect to
Performance Awards made in any one calendar year to any one employee that are
payable in Shares shall be 1,000,000 Shares, determined as of the date of grant.
The maximum aggregate amount awarded or credited with respect to Performance
Awards to any one employee in any one calendar year that are payable in cash
shall not exceed $5,000,000 in value, determined as of the date of grant. The
limitations set forth in this clause (iv) shall be applied in a manner that is
consistent with the provisions of Section 162(m).

 

- 9 -

 

 

(e)          Manner in Which Full Value Awards and Awards Other Than Full Value
Awards Count Against the Plan Share Limit. Shares that are issued under a Full
Value Award shall be counted against the Plan Share Limit as one Share for every
one Share so issued. Shares that are issued under any form of Award other than a
Full Value Award shall be counted against the Plan Share Limit as one Share for
every one Share so issued. To the extent that a Full Value Award is forfeited,
lapses, expires, or is settled in cash in lieu of Shares, one (1.00) multiplied
by the number of Shares that were subject to such portion of the Full Value
Award shall again become available for issuance under the Plan. To the extent
that an Award other than a Full Value Award is forfeited, lapses, expires, or is
settled in cash in lieu of Shares, one (1.00) multiplied by the number of Shares
that were subject to such portion of the Award shall again become available for
issuance under the Plan.

 

(f)          Adjustments. Each of the foregoing numerical limits stated in this
Section 4.2 shall be subject to adjustment in accordance with the provisions of
Section 4.5.

 

4.3           Non-Transferability. Except as specified in the applicable Award
Agreement or in a domestic relations court order, an Award shall not be
transferable by the Holder (whether for consideration or otherwise) other than
by will or under the laws of descent and distribution, and shall be exercisable,
during the Holder’s lifetime, only by him or her. Any attempted assignment of an
Award in violation of this Section 4.3 shall be null and void. In the discretion
of the Committee, any attempt to transfer an Award other than under the terms of
the Plan and the applicable Award Agreement may terminate the Award. No
Incentive Stock Option granted under the Plan may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, all Incentive Stock Options granted
to an Employee under the Plan shall be exercisable during his or her lifetime
only by the Employee, and after that time, by the Employee's heirs or estate. To
the extent permitted under a Participant’s Option Agreement, a NSO, in the
discretion of the Committee, a Participant may transfer a NSO to a member of the
Participant’s Immediate Family, to a trust solely for the benefit of the
Participant and the Participant’s Immediate Family, or to a partnership or
limited liability company whose only partners or shareholders are the
Participant and members of the Participant’s Immediately Family.

 

4.4           Requirements of Law. The Company shall not be required to sell or
issue any Shares under any Award if issuing those Shares would constitute or
result in a violation by the Holder or the Company of any provision of any law,
statute or regulation of any governmental authority. Specifically, in connection
with any applicable statute or regulation relating to the registration of
securities, upon exercise of any Option or pursuant to any other Award, the
Company shall not be required to issue any Shares unless the Committee has
received evidence satisfactory to it to the effect that the Holder will not
transfer the Shares except in accordance with applicable law, including receipt
of an opinion of counsel satisfactory to the Company to the effect that any
proposed transfer complies with applicable law. The determination by the
Committee on this matter shall be final, binding and conclusive. The Company
may, but shall in no event be obligated to, register any Shares covered by the
Plan pursuant to applicable securities laws of any country or any political
subdivision. In the event the Shares issuable on exercise of an Option or
pursuant to any other Award are not registered, the Company may imprint on the
certificate evidencing the Shares any legend that counsel for the Company
considers necessary or advisable to comply with applicable law, or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law. The
Company shall not be obligated to take any other affirmative action in order to
cause or enable the exercise of an Option or any other Award, or the issuance of
Shares pursuant thereto, to comply with any law or regulation of any
governmental authority.

 

- 10 -

 

 

4.5           Changes in the Company’s Capital Structure.

 

(a)          The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

(b)          If the Company shall effect a subdivision or consolidation of Stock
or other capital readjustment, the payment of a Stock dividend, or other
increase or reduction of the number of shares of Stock outstanding, without
receiving compensation therefor in money, services or property, then (1) the
number, class or series and per share price of Stock subject to outstanding
Options or other Awards under the Plan shall be appropriately adjusted (subject
to the restriction in Sections 5.12 and 11.1 prohibiting repricing without
stockholder approval) in such a manner as to entitle a Holder to receive upon
exercise of an Option or other Award, for the same aggregate cash consideration,
the equivalent total number and class or series of Stock the Holder would have
received had the Holder exercised his or her Option or other Award in full
immediately prior to the event requiring the adjustment, and (2) the number and
class or series of Stock then reserved to be issued under the Plan shall be
adjusted by substituting for the total number and class or series of Stock then
reserved that number and class or series of Stock that would have been received
by the owner of an equal number of outstanding shares of each class or series of
Stock as the result of the event requiring the adjustment.

 

(c)          If while unexercised Options or other Awards remain outstanding
under the Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code) that is not described in clauses (1), (2) or (3) of
this sentence (each such event is referred to herein as a “Corporate Change”),
then, except as otherwise provided in Article XII, an Award Agreement or another
agreement between the Holder and the Company (provided that such exceptions
shall not apply in the case of a reincorporation merger or conversion), or as a
result of the Committee’s effectuation of one or more of the alternatives
described below, there shall be no acceleration of the time at which any Award
then outstanding may be exercised, and no later than ten days after the approval
by the stockholders of the Company of such Corporate Change, the Committee,
acting in its sole and absolute discretion without the consent or approval of
any Holder, shall act to effect one or more of the following alternatives, which
may vary among individual Holders and which may vary among Awards held by any
individual Holder (provided that, with respect to a reincorporation merger or
conversion in which Holders of the Company’s ordinary shares will receive the
percentage of shares of the successor corporation, none of such alternatives
shall apply and, without Committee action, each Award shall automatically
convert into a similar award of the successor corporation exercisable for the
same percentage of ordinary shares of the successor as the Award was exercisable
for Shares):

 

- 11 -

 

 

(1)         accelerate the time at which some or all of the Awards then
outstanding may be exercised so that such Awards may be exercised in full for a
limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which specified date all such
Awards that remain unexercised and all rights of Holders thereunder shall
terminate;

 

(2)         require the mandatory surrender to the Company by all or selected
Holders of some or all of the then outstanding Awards held by such Holders
(irrespective of whether such Awards are then exercisable under the provisions
of the Plan or the applicable Award Agreement evidencing such Award) as of a
date, before or after such Corporate Change, specified by the Committee, in
which event the Committee shall thereupon cancel such Award and the Company
shall pay to each such Holder an amount of cash per Share equal to the excess,
if any, of the per Share price offered to stockholders of the Company in
connection with such Corporate Change over the exercise prices under such Award
for such Shares;

 

(3)         with respect to all or selected Holders, have some or all of their
then outstanding Awards (whether vested or unvested) assumed or have a new award
of a similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

 

- 12 -

 

 

(4)         provide that the number and class or series of Stock covered by an
Award (whether vested or unvested) theretofore granted shall be adjusted so that
such Award when exercised shall thereafter cover the number and class or series
of Stock or other securities or property (including cash) to which the Holder
would have been entitled pursuant to the terms of the agreement or plan relating
to such Corporate Change if, immediately prior to such Corporate Change, the
Holder had been the holder of record of the number of Shares then covered by
such Award; or

 

(5)         make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

 

In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.

 

(d)          In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, conversion,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any Award and not otherwise provided for by this
Section 4.5, any outstanding Award and any Award Agreement evidencing such Award
shall be subject to adjustment by the Committee in its sole and absolute
discretion as to the number and price of Stock or other consideration subject to
such Award. In the event of any such change in the outstanding Stock, the
aggregate number of Shares available under the Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.

 

(e)          After a merger of one or more corporations into the Company or
after a consolidation of the Company and one or more corporations in which the
Company shall be the surviving corporation, each Holder shall be entitled to
have his Restricted Stock appropriately adjusted based on the manner in which
the Shares were adjusted under the terms of the agreement of merger or
consolidation.

 

(f)          The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of Shares then subject to outstanding Options or other Awards.

 

4.6           Election Under Section 83(b) of the Code. No Holder shall exercise
the election permitted under section 83(b) of the Code with respect to any Award
without the prior written approval of the Chief Financial Officer of the
Company. Any Holder who makes an election under section 83(b) of the Code with
respect to any Award without the prior written notice to the Chief Financial
Officer of the Company may, in the discretion of the Committee, forfeit any or
all Awards granted to him or her under the Plan.

 

- 13 -

 

 

4.7           Forfeiture for Cause. Notwithstanding any other provision of the
Plan or an Award Agreement, if the Committee finds by a majority vote that a
Holder, before or after his Termination of Employment or severance of
affiliation relationship with the Company and all Affiliates, (a) committed
fraud, embezzlement, theft, felony or an act of dishonesty in the course of his
employment by or affiliation with the Company or an Affiliate which conduct
damaged the Company or an Affiliate, (b) disclosed trade secrets of the Company
or an Affiliate or (c) violated the terms of any non-competition, non-disclosure
or similar agreement with respect to the Company or any Affiliate to which the
Holder is a party, then as of the date the Committee makes its finding some or
all Awards awarded to the Holder (including vested Awards that have been
exercised, vested Awards that have not been exercised and Awards that have not
yet vested), as determined by the Committee in its sole discretion, and all net
proceeds realized with respect to any such Awards, will be forfeited to the
Company on such terms as determined by the Committee. The findings and decision
of the Committee with respect to such matter, including those regarding the acts
of the Holder and the damage done to the Company, will be final for all
purposes. No decision of the Committee, however, will affect the finality of the
discharge of the individual by the Company or an Affiliate or severance of the
individual’s affiliation with the Company and all Affiliates.

 

4.8           Forfeiture Events. Without limiting the applicability of Section
4.7 or Section 4.9, the Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.

 

4.9           Recoupment in Restatement Situations. Without limiting the
applicability of Section 4.7 or Section 4.8, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under applicable securities
laws, the current or former Holder who was a current or former executive officer
of the Company shall forfeit and must repay to the Company any compensation
awarded under the Plan to the extent specified in any of the Company’s
recoupment policies established or amended (now or in the future) in compliance
with the rules and standards of the Securities and Exchange Commission Committee
under or in connection with Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

 

4.10         Award Agreements. Each Award shall be embodied in a written Award
Agreement that shall be subject to the terms and conditions of the Plan. The
Award Agreement shall be signed by an executive officer of the Company, other
than the Holder, on behalf of the Company, and may be signed by the Holder to
the extent required by the Committee. The Award Agreement may specify the effect
of a Change of Control on the Award. The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.

 

- 14 -

 

 

4.11         Amendments of Award Agreements. The terms of any outstanding Award
under the Plan may be amended from time to time by the Committee in its
discretion in any manner that it deems appropriate and that is consistent with
the terms of the Plan. However, no such amendment shall adversely affect in a
material manner any right of a Holder without his or her written consent.

 

4.12         Rights as Stockholder. A Holder shall not have any rights as a
stockholder with respect to Stock covered by an Option, a Restricted Stock Unit
Award, or a Performance Unit, in each case, payable in Stock, until the date, if
any, such Stock is issued by the Company, and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.

 

4.13         Issuance of Shares of Stock. Shares, when issued, may be
represented by a certificate or by book or electronic entry.

 

4.14         Restrictions on Stock Received. The Committee may impose such
conditions and/or restrictions on any Shares issued pursuant to an Award as it
may deem advisable or desirable. These restrictions may include, but shall not
be limited to, a requirement that the Holder hold the Shares for a specified
period of time.

 

4.15         Compliance With Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. The Plan and each Award
Agreement under the Plan that is intended to comply the requirements of
Section 409A shall be construed and interpreted in accordance with such intent.
If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a Holder
to become subject to additional taxes under Section 409A, then unless the
Committee specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder. The exercisability of an Option shall not be
extended to the extent that such extension would subject the Holder to
additional taxes under Section 409A.

 

4.16         Source of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued shares of Stock or of treasury shares of Stock.

 

4.17         Date of Grant. The date on which an Option is granted shall be the
date the Company completes the corporate action constituting an offer of stock
for sale to a Holder under the terms and conditions of the Option; provided that
such corporate action shall not be considered complete until the date on which
the maximum number of Shares that can be purchased under the Option and the
minimum exercise price are fixed or determinable. If the corporate action
contemplates an immediate offer of Stock for sale to a class of individuals,
then the date of the granting of an Option is the time or date of that corporate
action, if the offer is to be made immediately. If the corporate action
contemplates a particular date on which the offer is to be made, then the date
of grant is the contemplated date of the offer.

 

- 15 -

 

 

Article V

 

OPTIONS and stock appreciation rights

 

5.1           Authority to Grant Options. Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may grant Options
and Stock Appreciation Rights under the Plan to eligible persons in such number
and upon such terms as the Committee shall determine.

 

5.2           Type of Options Available. Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options.

 

5.3           Option Agreement. Each Option grant under the Plan shall be
evidenced by an Option Agreement that shall specify (a) whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option, (b) the
Option Price, (c) the duration of the Option, (d) the number of Shares to which
the Option pertains, (e) the exercise restrictions applicable to the Option and
(f) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. Notwithstanding the
designation of an Option as an Incentive Stock Option in the applicable Award
Agreement for such Option, to the extent the limitations of Section 5.9 of the
Plan are exceeded with respect to the Option, the portion of the Option in
excess of the limitation shall be treated as an NSO. An Option granted under the
Plan may not be granted with any Dividend Equivalents rights.

 

5.4           Option Price. The price at which Shares may be purchased under an
Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the Shares on the date the Option is granted. However, in
the case of a Ten Percent Stockholder, the Exercise Price for an Incentive Stock
Option shall not be less than 110 percent (110%) of the Fair Market Value of the
Shares on the date the Incentive Stock Option is granted. Subject to the
limitations set forth in the preceding sentences of this Section 5.4, the
Committee shall determine the Option Price for each grant of an Option under the
Plan.

 

5.5           Duration of Option. An Option shall not be exercisable after the
earlier of (i) the general term of the Option specified in the applicable Award
Agreement (which shall not exceed ten years) or (ii) the period of time
specified in the applicable Award Agreement that follows the Holder’s
Termination of Employment or severance of affiliation relationship with the
Company. Unless the applicable Award Agreement specifies a shorter term, in the
case of an Incentive Stock Option granted to a Ten Percent Stockholder, the
Option shall expire on the fifth anniversary of the date the Option is granted.

 

5.6           Amount Exercisable. Each Option may be exercised at the time, in
the manner and subject to the conditions the Committee specifies in the Award
Agreement in its sole discretion.

 

- 16 -

 

 

5.7           Exercise of Option.

 

(a)          General Method of Exercise. Subject to the terms and provisions of
the Plan and the applicable Award Agreement, Options may be exercised in whole
or in part from time to time by the delivery of written notice in the manner
designated by the Committee stating (1) that the Holder wishes to exercise such
Option on the date such notice is so delivered, (2) the number of Shares with
respect to which the Option is to be exercised and (3) the address to which any
certificate representing such Shares should be mailed or delivered. Except in
the case of exercise by a third party broker as provided below, in order for the
notice to be effective the notice must be accompanied by payment of the Option
Price by any combination of the following: (a) cash, certified check, bank draft
or postal or express money order for an amount equal to the Option Price under
the Option, (b) an election to make a cashless exercise through a registered
broker-dealer (if approved in advance by the Committee or an executive officer
of the Company) or (c) any other form of payment which is acceptable to the
Committee.

 

(b)          Exercise Through Third-Party Broker. The Committee may permit a
Holder to elect to pay the Option Price and any applicable tax withholding
resulting from such exercise by authorizing a third-party broker to sell all or
a portion of the Shares acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the Option Price and
any applicable tax withholding resulting from such exercise.

 

5.8           Notification of Disqualifying Disposition. If any Participant
shall make any disposition of Shares issued pursuant to the exercise of an
Incentive Stock Option under the circumstances described in section 421(b) of
the Code (relating to certain disqualifying dispositions), such Participant
shall notify the Company of such disposition within ten (10) days thereof.

 

5.9           $100,000 Limitation on Incentive Stock Options. To the extent that
the aggregate Fair Market Value of Stock with respect to which Incentive Stock
Options first become exercisable by a Holder in any calendar year exceeds
$100,000, taking into account both Shares subject to Incentive Stock Options
under the Plan and Stock subject to Incentive Stock Options under all other
plans of the Company, such Options shall be treated as NSOs. For this purpose,
the “Fair Market Value” of the Stock subject to Options shall be determined as
of the date(s) the Options were awarded. In reducing the number of Options
treated as Incentive Stock Options to meet the $100,000 limit, the most recently
granted Options shall be reduced first. To the extent a reduction of
simultaneously granted Options is necessary to meet the $100,000 limit, the
Committee may, in the manner and to the extent permitted by law, designate which
Shares are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.

 

5.10         Duration of SAR. A SAR shall not be exercisable after the earlier
of (i) the general term of the SAR specified in the applicable SAR Agreement
(which shall not exceed ten years) or (ii) the period of time specified in the
applicable SAR Agreement that follows the Holder’s Termination of Employment or
severance of affiliation relationship with the Company.

 

- 17 -

 

 

5.11         SAR Agreement. Each SAR shall be evidenced by a SAR Agreement in
such form and containing such provisions not inconsistent with the provisions of
the Plan as the Committee from time to time shall approve. The terms and
conditions of the respective SAR Agreements need not be identical. Subject to
the consent of the Participant, the Committee may, in its sole discretion, amend
an outstanding SAR Agreement from time to time in any manner that is not
inconsistent with the provisions of the Plan (including an amendment that
accelerates the time at which the SAR, or a portion thereof, may be
exercisable). Unless otherwise set forth in a SAR Agreement, upon the exercise
of a SAR, a Holder shall be entitled to receive payment from the Company in an
amount determined by multiplying (i) the difference between the value of a Share
on the date of exercise over the grant price by (ii) the number of Shares with
respect to which the SAR is exercised. The per Share grant price for a SAR shall
be established on the date of grant of the SAR and shall not be less than the
Fair Market Value of a Share on the date of grant. At the discretion of the
Committee, the payment made to a Holder upon the exercise of a SAR may be in
cash, in Shares or in any combination thereof. The Committee’s determination
regarding the form of payment may be set out in the applicable SAR Agreement
pertaining to the grant of the SAR.

 

5.12         Restrictions on Repricing of Stock Options or Stock Appreciation
Rights. Except as provided in Section 4.5, the Committee may not, without
approval of the stockholders of the Company, amend any outstanding Option
Agreement to lower the Option Price or amend any outstanding SAR Agreement to
lower the SAR grant price (or cancel and replace any outstanding Option
Agreement with Option Agreements having a lower exercise price) or to lower the
SAR grant price (or cancel and replace any outstanding SAR with SAR Agreements
having a lower SAR grant price). Further, the Committee may not lower an
exercise price of an Option (or cancel and replace any outstanding Option
Agreement with Option Agreements having a lower exercise price) or lower the SAR
grant price (or cancel and replace any outstanding SAR with SAR Agreements
having a lower SAR grant price) to the extent that doing so would subject the
Holder to additional taxes under Section 409A.

 

Article VI

 

RESTRICTED Stock AWARDS

 

6.1           Restricted Stock Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may make Awards of
Restricted Stock under the Plan to eligible persons in such number and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for Shares issued pursuant to a
Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.

 

- 18 -

 

 

6.2           Restricted Stock Award Agreement. Each Restricted Stock Award
shall be evidenced by a Restricted Stock Award Agreement that contains any
vesting, transferability restrictions and other provisions not inconsistent with
the Plan as the Committee may specify.

 

6.3           Holder’s Rights as Stockholder. Subject to the terms and
conditions of the Plan, each recipient of a Restricted Stock Award shall have
all the rights of a stockholder with respect to the shares of Restricted Stock
included in the Restricted Stock Award during the Period of Restriction
established for the Restricted Stock Award. Dividends paid in Shares or rights
to acquire Shares shall be added to and become a part of the Restricted Stock.
During the Period of Restriction, certificates representing the Restricted Stock
shall be registered in the Holder’s name and bear a restrictive legend to the
effect that ownership of such Restricted Stock, and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Award Agreement. Such certificates shall
be deposited by the recipient with the Secretary of the Company or such other
officer of the Company as may be designated by the Committee, together with all
stock powers or other instruments of assignment as may be required by the
Company, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Stock which shall be forfeited in
accordance with the Plan and the applicable Award Agreement.

 

Article VII

 

RESTRICTED STOCK UNIT AWARDS

 

7.1           Authority to Grant Restricted Stock Unit Awards. Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant Restricted Stock Unit Awards under the Plan to eligible persons
in such amounts and upon such terms as the Committee shall determine. The amount
of, the vesting and the transferability restrictions applicable to any
Restricted Stock Unit Award shall be determined by the Committee in its sole
discretion. The Committee shall maintain a bookkeeping ledger account which
reflects the number of Restricted Stock Units credited under the Plan for the
benefit of a Holder.

 

7.2           Restricted Stock Unit Award. A Restricted Stock Unit Award shall
be similar in nature to a Restricted Stock Award except that no Shares are
actually transferred to the Holder until a later date specified in the
applicable Award Agreement. Each Restricted Stock Unit shall have a value equal
to the Fair Market Value of a Share.

 

7.3           Restricted Stock Unit Award Agreement. Each Restricted Stock Unit
Award shall be evidenced by a Restricted Stock Unit Award Agreement that
contains any Substantial Risk of Forfeiture, transferability restrictions, form
and time of payment provisions and other provisions not inconsistent with the
Plan as the Committee may specify.

 

7.4           Form of Payment Under Restricted Stock Unit Award. Payment under a
Restricted Stock Unit Award shall be made in either cash or Shares as specified
in the applicable Award Agreement.

 

7.5           Time of Payment Under Restricted Stock Unit Award” A Holder’s
payment under a Restricted Stock Unit Award shall be made at such time as is
specified in the applicable Award Agreement. The Award Agreement shall specify
that the payment will be made (1) by a date that is no later than the date that
is two and one-half (2 1/2) months after the end of the Fiscal Year in which the
Restricted Stock Unit Award payment is no longer subject to a Substantial Risk
of Forfeiture or (2) at a time that is permissible under Section 409A.

 

- 19 -

 

 



Article VIII

 

PERFORMANCE STOCK AWARDS AND

PERFORMANCE UNIT Awards

 

8.1           Authority to Grant Performance Stock Awards and Performance Unit
Awards. Subject to the terms and provisions of the Plan, the Committee, at any
time, and from time to time, may grant Performance Stock Awards and Performance
Unit Awards under the Plan to eligible persons in such amounts and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Stock Award and
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine; provided, however, that the performance
period for any Performance Stock Award or Performance Unit Award shall not be
less than one year. If the Compensation Committee imposes vesting or
transferability restrictions on a Holder’s rights with respect to Performance
Stock Awards or Performance Unit Awards, the Compensation Committee may issue
such instructions to the Company’s share transfer agent in connection therewith
as it deems appropriate. The Compensation Committee may also cause the
certificate for Shares issued pursuant to a Performance Stock Award or
Performance Unit Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.

 

8.2         Performance Goals and Performance Criteria. A Performance Goal must
be objective such that a third party having knowledge of the relevant facts
could determine whether the goal is met. Such a Performance Goal may be based on
one or more business criteria that apply to the Holder, one or more business
units of the Company, or the Company as a whole, with reference to one or more
of the following: earnings per share, earnings per share growth, total
shareholder return, economic value added, cash return on capitalization,
increased revenue, revenue ratios (per employee or per customer), earnings or
adjusted earnings before or after interest, taxes, depletion, depreciation or
amortization, net income (before or after taxes), stock price, market share,
return on equity, return on assets, return on capital, return on capital
compared to cost of capital, return on capital employed, return on invested
capital, return on investment, return on sales, operating or profit margins,
shareholder value, net cash flow, operating income, earnings before or after
interest, taxes, depreciation, depletion and amortization, cash flow, cash flow
from operations, cost reductions or cost savings, cost ratios (per employee or
per customer), expense control, sales, proceeds from dispositions, project
completion time, budget goals, net cash flow before financing activities,
customer growth, total capitalization, debt to total capitalization ratio,
credit quality or debt ratings, dividend payout, dividend growth, reserve
additions or revisions, production volumes or safety results. Goals may also be
based on performance relative to a peer group of companies. Unless otherwise
stated, such a Performance Goal need not be based upon an increase or positive
result under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). Performance Goals will be
determined by including or excluding items that are determined to be
extraordinary, unusual in nature, infrequent in occurrence, related to the
disposal or acquisition of a segment of a business, or related to a change in
accounting principal, in each case, based on Financial Accounting Standards
Board (FASB) Accounting Standards Codification (ASC) 225-20, Income Statement,
Extraordinary and Unusual Items, and FASB ASC 830-10, Foreign Currency Matters,
Overall, or other applicable accounting rules, or consistent with Company
accounting policies and practices in effect on the date the Performance Goal is
established. In interpreting Plan provisions applicable to Performance Goals and
Performance Stock Awards or Performance Unit Awards, it is intended that the
Plan will conform with the standards of Section 162(m) and Department of
Treasury Regulations § 1.162-27(e)(2), and the Compensation Committee in
establishing such goals and interpreting the Plan shall be guided by such
provisions. Prior to the payment of any compensation based on the achievement of
Performance Goals, the Compensation Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock or Performance Unit Awards made
pursuant to the Plan shall be determined by the Compensation Committee.

 

- 20 -

 

 

8.3         Time of Establishment of Performance Goals. With respect to a
Covered Employee, a Performance Goal for a particular Performance Stock Award or
Performance Unit Award must be established by the Compensation Committee prior
to the earlier to occur of (a) 90 days after the commencement of the period of
service to which the Performance Goal relates or (b) the lapse of 25 percent of
the period of service, and in any event while the outcome is substantially
uncertain.

 

8.4         Written Agreement. Each Performance Stock Award and Performance Unit
Award shall be evidenced by a Performance Stock Award Agreement or Performance
Unit Award Agreement that contains any vesting, transferability restrictions and
other provisions not inconsistent with the Plan as the Compensation Committee
may specify.

 

8.5         Form of Payment Under Performance Unit Award. Payment under a
Performance Unit Award shall be made in cash and/or Shares as specified in the
Holder’s Award Agreement.

 

8.6         Time of Payment Under Performance Unit Award. A Holder’s payment
under a Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A.

 

8.7         Holder’s Rights as Stockholder With Respect to a Performance Stock
Award. Subject to the terms and conditions of the Plan and the applicable Award
Agreements, each Holder of a Performance Stock Award shall have all the rights
of a stockholder with respect to the Shares issued to the Holder pursuant to the
Award during any period in which such issued Shares are subject to forfeiture
and restrictions on transfer, including the right to vote such Shares.

 

- 21 -

 

  

8.8         Increases Prohibited. None of the Compensation Committee, the Board
or the Company may increase the amount of compensation payable under a
Performance Stock Award or Performance Unit Award. The Compensation Committee
may adjust downward, but not upward, the amount payable pursuant to such Award,
and the Compensation Committee may not waive the achievement of the applicable
Performance Goals, except in the case of a change in ownership or control of the
Company (as defined for purposes of Section 162(m)) or the death or Disability
of the Participant. If the time at which a Performance Stock Award or
Performance Unit Award will vest or be paid is accelerated for any reason, the
number of Shares subject to, or the amount payable under, the Performance Stock
Award or Performance Unit Award shall be reduced to the extent required under
Department of Treasury Regulation § 1.162-27(e)(2)(iii) to reasonably reflect
the time value of money.

 

8.9         Stockholder Approval. No payments of Stock or cash will be made to a
Covered Employee pursuant to this Article VIII unless the stockholder approval
requirements of Department of Treasury Regulation § 1.162-27(e)(4) are
satisfied.

 

8.10       Dividends. In the case of a Performance Share Award, if the Holder
shall become entitled to the payment of dividends paid in Shares or rights to
acquire Shares with respect to the Performance Shares, such dividends shall be
added to and become a part of the Performance Share Award. Accordingly, such
dividends will be subject to the satisfaction of the same performance conditions
as apply to the Performance Shares.

 

Article IX

 

SUBSTITUTION AWARDS

 

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees and directors of other entities who
are about to become Employees or affiliated with the Company or any of its
Affiliates, or whose employer or corporation with respect to which it provides
services is about to become an Affiliate as the result of a merger or
consolidation of the Company with another corporation, or the acquisition by the
Company of substantially all the assets of another corporation, or the
acquisition by the Company of at least fifty percent (50%) of the issued and
outstanding stock of another corporation as the result of which such other
corporation will become a subsidiary of the Company. The terms and conditions of
the substitute Awards so granted may vary from the terms and conditions set
forth in the Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the award in
substitution for which they are granted. The repricing prohibitions of Sections
5.12 and 11.1 shall apply to substitution awards granted pursuant to this
Article IX.

 

- 22 -

 

 

Article X

 

ADMINISTRATION

 

10.1       Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee or in the case of awards issued to Directors, the Plan
shall be administered by the Board. The members of the Committee (that is not
itself the Board) shall serve at the discretion of the Board. The Committee
shall have full and exclusive power and authority to administer the Plan and to
take all actions that the Plan expressly contemplates or are necessary or
appropriate in connection with the administration of the Plan with respect to
Awards granted under the Plan.

 

10.2       Authority of the Committee. The Committee shall have full and
exclusive power to interpret and apply the terms and provisions of the Plan and
Awards made under the Plan, and to adopt such rules, regulations and guidelines
for implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. No member of the Committee shall be
liable for any act or omission of any other member of the Committee or for any
act or omission on his own part, including but not limited to the exercise of
any power or discretion given to him under the Plan, except those resulting from
his own gross negligence or willful misconduct. In carrying out its authority
under the Plan, the Committee shall have full and final authority and
discretion, including the following rights, powers and authorities to
(a) determine the persons to whom and the time or times at which Awards will be
made; (b) determine the number of Shares covered in each Award (subject to the
terms and provisions of the Plan, including the provisions of Sections 5.12 and
11.1 which prohibit repricing without stockholder approval); (c) determine the
Option Prices of Options, (d) determine the terms, provisions and conditions of
each Award, which need not be identical and need not match the default terms set
forth in the Plan; (d) accelerate the time at which any outstanding Award will
vest; (e) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and (f) make all other determinations and take all
other actions deemed necessary, appropriate or advisable for the proper
administration of the Plan.

 

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan's
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 10.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.

 

10.3       Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Holders and the estates and
beneficiaries of Holders.

 

- 23 -

 

 

10.4       No Liability. Under no circumstances shall the Company, the Board or
the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan or the Company’s, the Committee’s
or the Board’s roles in connection with the Plan.

 

Article XI

 

AMENDMENT OR TERMINATION OF PLAN

 

11.1       Amendment, Modification, Suspension, and Termination. Subject to
Section 11.2, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan, provided, however, no amendment of the
Plan shall be made without stockholder approval if stockholder approval is
required by applicable law or stock exchange rules. Further, without the prior
approval of the Company’s stockholders, the Committee shall not directly or
indirectly lower the Option Price of a previously granted Option or lower the
SAR grant price of an outstanding SAR. Accordingly, except in connection with a
corporate transaction involving the Company (including any stock dividend, stock
split, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares) the terms of outstanding Awards may
not be amended to reduce the Option Prices of outstanding Options or to cancel
Options in exchange for cash, other Awards or Options with an Option Prices that
are less than the Option Prices of the original Options without stockholder
approval.

 

11.2       Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.

 

Article XII

 

ACCELERATION OF VESTING FOR CERTAIN AWARDS

UPON A Change OF Control

 

Notwithstanding any provision of the Plan to the contrary, except to the extent
expressly provided otherwise in an Award Agreement, in the event of an
occurrence of a Change of Control all then outstanding Options and Restricted
Stock Awards granted under the Plan shall become fully vested, and exercisable
and all substantial risk of forfeiture restrictions applicable thereto shall
lapse. The effect, if any, of a Change of Control upon any other Award granted
under the Plan shall be determined in accordance with the terms of the
applicable Award Agreement issued by the Committee that are applicable to the
Award.

 

Article XIII

 

MISCELLANEOUS

 

13.1       Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

 

- 24 -

 

  

13.2       No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of, or provision of services by, any person shall
not be diminished or affected by reason of the fact that an Award has been
granted to him, and nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or its Affiliates to terminate
any Holder’s employment or provision of services to the Company at any time or
for any reason not prohibited by law.

 

13.3       Tax Withholding. The Company or any Affiliate shall be entitled to
deduct from other compensation payable to each Holder any sums required by
federal, state, local or foreign tax law to be withheld with respect to the
vesting or exercise of an Award or lapse of restrictions on an Award. In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, the Company may
reduce the number of Shares issued to the Holder upon such Holder’s exercise of
an Option to satisfy the tax withholding obligations of the Company or an
Affiliate; provided that the Fair Market Value of the Shares held back shall not
exceed the Company’s or the Affiliate’s Minimum Statutory Tax Withholding
Obligation. The Committee may, in its discretion, satisfy any Minimum Statutory
Tax Withholding Obligation arising upon the vesting of an Award by delivering to
the Holder a reduced number of Shares in the manner specified herein. In the
discretion of the Committee, at the time of vesting of shares under the Award,
the Company may (a) calculate the amount of the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation on the assumption that all such
Shares vested under the Award are made available for delivery, (b) reduce the
number of such Shares made available for delivery so that the Fair Market Value
of the Shares withheld on the vesting date approximates the Company’s or an
Affiliate’s Minimum Statutory Tax Withholding Obligation and (c) in lieu of the
withheld Shares, remit cash to the United States Treasury and/or other
applicable governmental authorities, on behalf of the Holder, in the amount of
the Minimum Statutory Tax Withholding Obligation. The Company shall withhold
only whole Shares to satisfy its Minimum Statutory Tax Withholding Obligation.
Where the Fair Market Value of the withheld Shares does not equal the amount of
the Minimum Statutory Tax Withholding Obligation, the Company shall withhold
Shares with a Fair Market Value slightly less than the amount of the Minimum
Statutory Tax Withholding Obligation and the Holder must satisfy the remaining
minimum withholding obligation in some other manner permitted under this
Section 13.3. The withheld Shares not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and the Holder’s
right, title and interest in such Shares shall terminate. The Committee may, in
its discretion, allow a Holder to use Mature Shares to satisfy the Company’s or
Affiliate’s tax withholding obligations with respect to an Award. The Company
shall have no obligation upon vesting or exercise of any Award or lapse of
restrictions on an Award until the Company or an Affiliate has received payment
sufficient to cover the Minimum Statutory Tax Withholding Obligation with
respect to that vesting, exercise or lapse of restrictions. Neither the Company
nor any Affiliate shall be obligated to advise a Holder of the existence of the
tax or the amount which it will be required to withhold.

 

- 25 -

 

 

13.4       Indemnification of the Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including matters as to which such member shall be finally adjudged in
any action, suit or proceeding to have been negligent in the performance of such
member’s duty as a member of the Committee. However, this indemnity shall not
include any expenses incurred by any member of the Committee in respect of
matters as to which such member shall be finally adjudged in any action, suit or
proceeding to have been guilty of gross negligence or willful misconduct in the
performance of his duty as a member of the Committee. In addition, no right of
indemnification under the Plan shall be available to or enforceable by any
member of the Committee unless, within 60 days after institution of any action,
suit or proceeding, such member shall have offered the Company, in writing, the
opportunity to handle and defend same at its own expense. This right of
indemnification shall inure to the benefit of the heirs, executors or
administrators of each member of the Committee and shall be in addition to all
other rights to which a member of the Committee may be entitled as a matter of
law, contract or otherwise. Notwithstanding any other provision of this
Agreement, to the extent that any payment made pursuant to this Section 13.4 is
not exempt from Section 409A of the Code pursuant to the application of
Department of Treasury Regulation § 1.409A-1(b)(10) or other applicable
exemption (a “409A Payment”) the following provisions of this Section 13.4 shall
apply with respect to such 409A Payment. The Company shall make a 409A Payment
due under this Section 13.4 by the last day of the taxable year of the Committee
member following the taxable year in which the applicable legal fees and
expenses were incurred. The legal fees or expenses that are subject to
reimbursement pursuant to this Section 13.4 shall not be limited as a result of
when the fees or expenses are incurred. The amounts of legal fees or expenses
that are eligible for reimbursement pursuant to this Section 13.4 during a given
taxable year of the Committee member shall not affect the amount of expenses
eligible for reimbursement in any other taxable year. The right to reimbursement
pursuant to this Section 13.4 is not subject to liquidation or exchange for
another benefit.

 

13.5       Gender and Number. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.

 

- 26 -

 

 

13.6       Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

13.7       Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.

 

13.8       Other Compensation Plans. The adoption of the Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees or Directors.

 

13.9       Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards, may be included as “compensation”
for purposes of computing the benefits payable to any person under the Company’s
or any Affiliate’s retirement plans (both qualified and non-qualified) or
welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a participant’s benefit.

 

13.10     Other Awards. The grant of an Award shall not confer upon the Holder
the right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.

 

13.11     Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase of all or substantially all of the business and/or assets of the
Company, or a merger, consolidation, or other transaction.

 

13.12     Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

 

13.13     Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

 

13.14     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

- 27 -

 

 

13.15     Investment Representations. The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the Shares for investment and without any
present intention to sell or distribute such Stock.

 

13.16     Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable — any subplans and modifications to Plan terms and procedures
established under this Section 13.16 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Exchange Act, the Code, any securities law or governing
statute or any other applicable law.

 

13.17     No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional Shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.

 

13.18     Validity of Awards. Each member of the Committee in respect of his or
her participation in any decision with respect to an Award that is intended to
satisfy the requirements of Section 162(m) must satisfy the requirements of
“outside director” status within the meaning of Section 162(m); provided,
however, that the failure to satisfy such requirement shall not affect the
validity of the action of any committee otherwise duly authorized and acting in
the matter.

 

13.19     Interpretation. The term “including” means “including without
limitation.” The term “or” means “and/or” unless clearly indicated otherwise.
The term “vest” includes the lapse of restrictions on Awards, including
Forfeiture Restrictions. Reference herein to a “Section” shall be to a section
of the Plan unless indicated otherwise.

 

13.20     Governing Law; Venue. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under the Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Texas, to resolve any and all issues that may arise out of or relate to the Plan
or any related Award Agreement.

 

- 28 -

 

 

